Exhibit 10.1
IXIA
2010 EMPLOYEE STOCK PURCHASE PLAN
          The following constitutes the provisions of the 2010 Employee Stock
Purchase Plan (the “Plan”) of Ixia (the “Company”).
          1.          Purpose. The purpose of the Plan is to provide employees
of the Company and its subsidiaries with an opportunity to purchase Common Stock
of the Company through payroll deductions. It is the intention of the Company
that the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of
the Internal Revenue Code of 1986, as amended (the “Code”). The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code, as amended from time to time.
          2.          Certain Definitions.
                       (a)          “Board” shall mean the Board of Directors of
the Company or any committee thereof designated by the Board of Directors of the
Company in accordance with Section 13 of the Plan.
                       (b)          “Code” shall mean the Internal Revenue Code
of 1986, as amended, and any applicable regulations promulgated thereunder.
                       (c)          “Common Stock” shall mean the common stock
of the Company.
                       (d)          “Compensation,” unless otherwise determined
by the Board of Directors of the Company, means total cash compensation from
employment reportable on Form W-2 including, without limitation, regular
straight-time gross earnings, overtime pay, shift premium, incentive
compensation, bonuses, commissions and automobile allowances, plus any amounts
contributed by the Employee to the Company’s 401(k) Plan or 125 Plan from
compensation paid to the Employee by the Company, but expressly excluding
relocation benefits, expense reimbursements, gains realized in connection with
the exercise of stock options or participation in a stock option or purchase
program and contributions by the Company to qualified deferred compensation
plans.
                       (e)          “Employee” means any person, including an
officer, who is customarily employed by the Company or a Subsidiary designated
by the Board on Attachment A, as Attachment A may from time to time be amended
by the Board, (i) for more than 20 hours per week and (ii) for more than five
months in any calendar year. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company. Where the period
of leave exceeds 90 days and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the 91st day of such leave. “Employee” shall not
include any person who is a citizen or resident of a foreign jurisdiction if

 



--------------------------------------------------------------------------------



 



granting them an option under the Plan would violate the law of such
jurisdiction, or if compliance with the laws of the jurisdiction would cause the
Plan to violate Code Section 423.
                       (f)          “Enrollment Date” means the first Trading
Day of each Offering Period.
                       (g)          “Enrollment Period” means the period
designated by the Board ending no fewer than three days prior to the Offering
Period or Purchase Period, as applicable.
                       (h)          “Exercise Date” means the last Trading Day
of each Purchase Period.
                       (i)          “Fair Market Value” means, as of any date,
the fair market value of one share of Common Stock, determined as follows:
                              (i)          If the Common Stock is listed on a
national or regional securities exchange or market system, including without
limitation the Nasdaq Global Select Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market LLC, its fair market value shall be the closing sales price
for such stock (or the mean of the closing bid and asked prices, if no sales
were reported) as reported on such date (or, if such day is not a Trading Day,
on the last Trading Day prior to such date) in The Wall Street Journal or such
other source as the Board deems reliable;
                              (ii)          If the Common Stock is regularly
quoted by a recognized securities dealer but sales prices are not reported, its
fair market value shall be the mean of the closing bid and asked prices for the
Common Stock on such date (or, if such day is not a Trading Day, on the last
Trading Day prior to such date), as reported in The Wall Street Journal or such
other source as the Board deems reliable; or
                              (iii)       In the absence of an established
market for the Common Stock, the fair market value thereof shall be determined
in good faith by the Board.
                       (j)          “Offering Periods” shall mean the periods of
approximately 24 months during which an option granted pursuant to the Plan may
be exercised, commencing on the first Trading Day on or after May 1 and November
1 of each year and terminating on the last Trading Day in the periods ending
24 months later. The first Offering Period under the Plan shall commence on
November 1, 2010. The duration and timing of Offering Periods may be changed
pursuant to Section 4 of this Plan.
                       (k)          “Payroll Deduction Authorization Change or
Withdrawal Form” shall mean the form attached hereto as Attachment B, as may be
revised from time to time.
                       (l)          “Participant” shall mean an Employee who has
filed a Subscription Agreement under the terms of the Plan.

-2-



--------------------------------------------------------------------------------



 



                       (m)          “Purchase Period” shall mean the
approximately six-month period commencing after one Exercise Date and ending
with the next Exercise Date, except that the first Purchase Period of any
Offering Period shall commence on the Enrollment Date and end with the next
Exercise Date and provided that the duration of a Purchase Period may be changed
by the Board with respect to future Offering Periods without shareholder
approval if such change is announced at least five days prior to the scheduled
beginning of the first Offering Period to be affected thereafter
                       (n)          “Purchase Price” shall mean 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided, however, that the Purchase Price
may be adjusted by the Board pursuant to Section 19.
                       (o)          “Subscription Agreement” shall mean the form
authorizing payroll deductions and attached hereto as Attachment C, as may be
revised from time to time.
                       (p)          “Subsidiary” means any corporation described
in Section 424 of the Code in which the Company owns, directly or indirectly,
50% or more of the voting shares.
                       (q)          “Trading Day” shall mean a day on which
national stock exchanges and The Nasdaq Stock Market are open for trading.
          3.          Eligibility.
                       (a)          General Rule. Any Employee, as defined in
Section 2, who shall have completed at least 30 days of continuous employment
with the Company or its Subsidiaries shall be eligible to participate in the
Plan, subject to the limitations imposed by Section 423(b) of the Code.
                       (b)          Exceptions. Any provisions of the Plan to
the contrary notwithstanding, no Employee shall be granted an option under the
Plan if:
                              (i)          immediately after the grant, such
Employee (or any other person whose stock ownership would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own shares and/or hold
outstanding options to purchase shares possessing five percent or more of the
total combined voting power or value of all classes of shares of the Company or
of any Subsidiary; or
                              (ii)          such option would permit the
Employee’s rights to purchase shares under all employee stock purchase plans of
the Company and its Subsidiaries to accrue (i.e., become exercisable) at a rate
which exceeds $25,000 of fair market value of such shares (determined at the
time such option is granted) for any calendar year in which such option is
outstanding at any time.
        4.          Offering Periods. The Plan shall be implemented by
consecutive, overlapping Offering Periods with a new Offering Period commencing
on the first Trading Day on or after May 1 and November 1 of each year, or on
such other date as the Board shall determine, and

-3-



--------------------------------------------------------------------------------



 



continuing thereafter until terminated in accordance with Section 20 hereof. The
first Offering Period under the Plan shall commence on November 1, 2010. The
Board shall have the power to change the duration of Offering Periods (including
the commencement dates thereof) with respect to future offerings without
shareholder approval if such change is announced at least five days prior to the
scheduled beginning of the first Offering Period to be affected thereafter.
Participation in one offering under the Plan shall neither limit nor require
participation in any other offering.
          5.          Participation.
                       (a)          An eligible Employee may become a
Participant in the Plan by completing and submitting during the applicable
Enrollment Period a signed Subscription Agreement. An Employee who becomes
eligible to participate in the Plan after the commencement of an Offering Period
may not become a Participant in the Plan until the commencement of the next
Offering Period.
                       (b)          An Employee’s authorization and
participation in the Plan shall become effective on the first Enrollment Date
following the timely filing of his or her Subscription Agreement and shall
remain effective until revoked by the Participant by completing and submitting a
signed Payroll Deduction Authorization Change or Withdrawal Form to either
withdraw from the Plan as described in Section 10(a) hereof or change his or her
payroll deduction rate as described in Section 6(e) hereof.
                       (c)          A Participant may not submit a Subscription
Agreement for enrollment in a new Offering Period until the termination of his
or her participation in an existing Offering Period has become effective. The
foregoing limitation shall not affect a Participant’s automatic reenrollment
(without the submission of a new Subscription Agreement) in a new Offering
Period following the expiration of an existing Offering Period.
                       (d)          Participants in an Offering Period (an
“Original Offering Period”) will not prior to the expiration of the Original
Offering Period be automatically withdrawn from the Original Offering Period and
automatically re-enrolled in the immediately following Offering Period (a “Lower
Price Offering Period”) if the Fair Market Value of the Common Stock on an
Exercise Date in the Original Offering Period is lower than the Fair Market
Value of the Common Stock on the Enrollment Date of the Original Offering
Period. A Participant may enroll in such an anticipated Lower Price Offering
Period only by, on or before the specified administrative deadline prior to the
commencement of the anticipated Lower Price Offering Period: (i) terminating his
or her participation in the Original Offering Period by completing and
submitting a signed Payroll Deduction Authorization Change or Withdrawal Form
and without purchasing shares at the end of the Purchase Period then in effect
and (ii) timely completing and submitting for the anticipated Lower Price
Offering Period a new Subscription Agreement.

-4-



--------------------------------------------------------------------------------



 



          6.          Payroll Deductions.
                       (a)          Payroll deductions for a Participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period as to which such authorization is
applicable, unless sooner terminated by the Participant as provided in
Section 10 hereof.
                       (b)          At the time a Participant files his or her
Subscription Agreement with the Company, he or she shall elect to have payroll
deductions made on each payday during the next Offering Period at a percentage
rate equal to a positive whole number not exceeding 15%, or such other maximum
rate as may be determined from time to time by the Board subject to the
provisions of Section 19 hereof, of the Compensation which would otherwise be
payable to such Participant on each such payday.
                       (c)          Payroll deductions for a Participant shall
commence on the first payday following the date on which a Participant’s payroll
deduction authorization becomes effective and shall automatically continue from
Offering Period to Offering Period until changed or terminated by the
Participant in accordance with the terms hereof.
                       (d)          All payroll deductions authorized by a
Participant pursuant to a Subscription Agreement, as modified pursuant to
Section 5, shall be credited to the Participant’s individual account under the
Plan. A Participant may not make any additional payments into such account.
                       (e)          A Participant may change the rate of his or
her payroll deduction during an Offering Period only as follows:
                                     (i)           A Participant may decrease
the rate of payroll deductions for a future Purchase Period within an existing
Offering Period or for a future Offering Period only by completing and
submitting, by the specified administrative deadline prior to the commencement
of such future Purchase Period or Offering Period, a signed Payroll Deduction
Authorization Change or Withdrawal Form.
                                     (ii)           A Participant may increase
the rate of payroll deductions for a future Offering Period only by completing
and submitting, by the specified administrative deadline prior to the
commencement of such Offering Period, a signed Payroll Deduction Authorization
Change or Withdrawal Form. An election to increase the rate of payroll
deductions may be made for new Offering Periods that will begin for any reason,
including new Offering Periods that will begin as a result of (i) enrollment in
a new Offering Period following the end of the final Purchase Period in an
existing Offering Period or (ii) an employee’s voluntary election to withdraw
from a current Offering Period and to enroll in a new Offering Period.
                                     (iii)        A Participant may not increase
the rate of payroll deductions for a future Purchase Period within an existing
Offering Period. In order for such a Participant to increase the rate of payroll
deductions prior to a future Offering Period that follows the

-5-



--------------------------------------------------------------------------------



 



expiration of his or her existing Offering Period, the Participant must
terminate his or her participation in the existing Offering Period and then
enroll in a new Offering Period, subject to the limitations set forth in
Section 5 above. In no event may a Participant increase the rate of payroll
deductions for a future Purchase Period by completing a Purchase Period within
an existing Offering Period that is not otherwise expiring and then immediately
participating in a new Offering Period.
          7.          Grant of Option. On the Enrollment Date of each Offering
Period, each Participant in such Offering Period shall automatically be granted
an option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided, however, that in no
event shall an Employee be permitted to purchase during each Purchase Period
more than a number of shares determined by dividing $12,500 by the Fair Market
Value of a share of the Company’s Common Stock (subject to any adjustment
pursuant to Section 19) on the Enrollment Date; and provided further that such
grant of options and purchase shall be subject to the limitations set forth in
Sections 3(b) and 12 hereof. The preceding limitation (multiplied by four) shall
also apply with respect to each Offering Period. The Board may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
each Purchase Period of an Offering Period. Exercise of the option shall occur
as provided in Section 8 hereof, unless the Participant has withdrawn pursuant
to Section 10 hereof. The option shall expire on the last day of the Offering
Period.
          8.          Exercise of Option.
                       (a)          Unless a Participant withdraws from the Plan
as provided in Section 10, his or her option for the purchase of shares shall be
exercised automatically on each Exercise Date of the Offering Period, and the
accumulated payroll deductions credited to a Participant’s account on the
Exercise Date will be applied to purchase whole shares of the Company’s Common
Stock (up to the maximum number subject to option as determined in Section 7(a)
hereof) at the Purchase Price. Any amount credited to a Participant’s account
and not applied to the purchase of Common Stock by reason of the limitation on
the number of shares subject to option shall be refunded promptly to such
Participant after the Exercise Date, provided that any amount remaining in a
Participant’s account and representing a fractional share shall be carried over
and applied to the purchase of shares in the subsequent Purchase Period or
Offering Period if the Participant participates in the subsequent offering.
During his or her lifetime, a Participant’s option to purchase shares hereunder
is exercisable only by the Participant.
                       (b)          If the Board determines that, on a given
Exercise Date, the number of shares with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such

-6-



--------------------------------------------------------------------------------



 



Exercise Date, the Board may in its sole discretion (x) provide that the Company
shall make a pro rata allocation of the shares of Common Stock available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect, or (y) provide that the Company shall make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 19 hereof. The
Company may make a pro rata allocation of the shares available on the Enrollment
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s shareholders subsequent to such Enrollment Date. In the
event of any pro rata allocation of shares, the Company shall give written
notice of such allocation to each Participant affected thereby and shall reduce
the rate of payroll deductions, if necessary.
          9.          Delivery. As promptly as practicable after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange for the
issuance and delivery to, or credit to the account of, each Participant, as
appropriate, of the shares purchased upon exercise of his or her option. At the
election of the Company, the issuance and delivery of the shares purchased upon
exercise of a Participant’s option may be effected by transfer (electronic or
otherwise in the discretion of the Company) of such shares to a securities
account maintained in the Participant’s name.
          10.         Withdrawal; Termination of Employment.
                       (a)          A Participant may terminate his or her
participation in the Plan and withdraw from an Offering by completing and
submitting, by the specified administrative deadline prior to the end of a
Purchase Period, a signed Payroll Deduction Authorization Change or Withdrawal
Form. Any such termination and withdrawal may be made effective (i) immediately,
in which case all withheld amounts will be refunded to the Participant, or
(ii) as of the first day of the next Purchase Period, in which case withheld
amounts will be applied to the purchase of shares at the end of the Purchase
Period in which the election is made and any excess funds not so applied will be
refunded to the Participant following the purchase. If a Participant terminates
his or her participation in the Plan pursuant to this Section 10(a), payroll
deductions shall not resume at the beginning of a succeeding Offering Period
unless the Participant delivers a new Subscription Agreement in accordance with
Section 5 hereof.
                       (b)          Upon termination of a Participant’s
employment for any reason, including retirement or death, as soon as practicable
after such termination, the payroll deductions credited to his or her account
shall be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option shall
be automatically canceled.

-7-



--------------------------------------------------------------------------------



 



                       (c)          In the event an Employee fails to remain in
the continuous employ of the Company or its Subsidiaries for more than 20 hours
per week during the Offering Period in which the Employee is a Participant, he
or she will be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to his or her account will be returned to him or her and his
or her option will be canceled.
                       (d)          A Participant’s withdrawal from an offering
shall not have any effect upon his or her eligibility to participate in a
subsequent offering or in any similar plan which may hereafter be adopted by the
Company.
          11.        Interest. No interest shall accrue on the payroll
deductions of a Participant in the Plan.
          12.        Stock.
                       (a)          The maximum number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be 500,000 shares, subject to adjustment upon changes in capitalization of
the Company as provided in Section 18(a) hereof, together with a cumulative
annual increase to the number of shares reserved for issuance thereunder on
May 1, 2010 and each May 1 thereafter equal to the lesser of (i) 500,000 shares,
(ii) 1% of the outstanding shares of the Company on the last day of the prior
fiscal year or (iii) such amount as may be determined by the Board. The shares
to be sold to Participants in the Plan will be authorized but unissued shares.
Upon the cancellation of any option granted under the Plan, the shares subject
thereto shall return to the Plan and become available for options thereafter
granted under the Plan.
                       (b)          A Participant will have no interest or
voting right in shares covered by his or her option until such option has been
exercised.
                       (c)          Shares to be delivered to a Participant
under the Plan shall, as specified in the Participant’s Subscription Agreement,
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.
          13.        Administration. The Plan shall be administered by the Board
or a committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the fullest extent
permitted by law, be final and binding upon all parties.
          14.        Designation of Beneficiary.
                       (a)          A Participant may file a written designation
of a beneficiary who is to receive any shares and cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to the Exercise Date on which an option is exercised but prior to
delivery to him or her of such shares and cash. In addition, a Participant may
file a

-8-



--------------------------------------------------------------------------------



 



written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to exercise of the option. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.
                       (b)          Such designation of beneficiary may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a valid designation of a
beneficiary who is living at the time of such Participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the Participant; or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant; or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
          15.        Transferability. Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, pursuant to a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder, or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
          16.        Use of Funds. All payroll deductions received or held by
the Company on behalf of a Participant under the Plan may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions.
          17.        Reports. Individual accounts will be maintained for each
Participant in the Plan. Individual statements of account will be given to
participating Employees at least annually, which statements shall set forth the
amounts of payroll deductions, the Purchase Price, the number of shares
purchased and the remaining cash balance, if any, in a Participant’s account.
          18.        Adjustments upon Changes in Capitalization or Control.
                       (a)          Changes in Capitalization. Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of Common Stock which has been authorized for
issuance under the Plan but has not yet been placed under option or which has
been returned to the Plan upon the cancellation of an option, as well as the
option price per share of Common Stock covered by each option under the Plan
which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination of the
Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been

-9-



--------------------------------------------------------------------------------



 



“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to option.
                       (b)          Dissolution or Liquidation. In the event of
the proposed dissolution or liquidation of the Company, the Offering Period then
in progress shall be shortened by setting a new Exercise Date (the “New Exercise
Date”), and shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board. The
New Exercise Date shall be before the date of the Company’s proposed dissolution
or liquidation. The Board shall notify each Participant in writing, at least ten
business days prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.
                       (c)          Merger or Asset Sale. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding option
shall be assumed or an equivalent option substituted by the successor
corporation or a parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Purchase Periods then in progress shall be shortened by setting a new
Exercise Date (the “New Exercise Date”) and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Board shall notify
each Participant in writing, at least ten business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
                       (d)          No fractional shares of Common Stock shall
be issuable on account of any adjustment described herein, and the aggregate
number of shares into which shares then covered by an option, when changed as
the result of such adjustment, shall be reduced to the largest number of whole
shares resulting from such adjustment, unless the Board, in its sole discretion,
shall determine to issue scrip certificates in respect to any fractional shares,
which scrip certificates, in such event, shall be in a form and have such terms
and conditions as the Board in its discretion shall prescribe.
          19.        Amendment or Termination. The Board of Directors of the
Company may at any time and for any reason terminate or amend the Plan. Except
as provided in Section 18 hereof, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board of Directors on any Exercise Date if the Board determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its shareholders. Except as provided in Section 18 and this
Section 19, no amendment may make

-10-



--------------------------------------------------------------------------------



 



any change in any option theretofore granted which adversely affects the rights
of any Participant without the prior written consent of such Participant:
                       (a)          To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
shareholder approval of any amendment to the Plan in such a manner and to such a
degree as is required.
                       (b)          Without shareholder approval and without
regard to whether any Participant rights may be considered to have been
“adversely affected,” the Board (or its committee) shall be entitled to change
the Offering Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each Participant properly correspond with
amounts withheld from the Participant’s Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.
                       (c)          In the event the Board determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
                              (i)          altering the Purchase Price for any
Offering Period including an Offering Period underway at the time of the change
in Purchase Price;
                              (ii)          shortening any Offering Period so
that Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action; and
                              (iii)        allocating shares.
                       Such modifications or amendments shall not require
shareholder approval or the consent of any Plan Participants.
          20.        Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by vote of a
majority of the outstanding shares of the Company entitled to vote on the
adoption of the Plan. The Plan shall continue in effect for a term of ten years
unless sooner terminated under Sections 19 or 22 hereof.
          21.        Notices. All notices or other communications (i) by a
Participant to the Company in connection with the Plan shall be deemed to have
been duly given when received in the form specified by the Company at the
location, or by the person, designated by the Company for the

-11-



--------------------------------------------------------------------------------



 



receipt thereof and (ii) by the Company to a Participant in connection with the
Plan shall be deemed to have been duly given when received by the Participant
or, if earlier, five days after deposit in the United States mail by certified
or registered mail, return receipt requested, first class postage prepaid,
addressed to the Participant at his or her address as shown on the records of
the Company or as such Participant may request by written notice to the Company
hereunder.
          22.        Shareholder Approval. Notwithstanding anything to the
contrary herein, the effectiveness of the Plan shall be expressly subject to
approval by the Company’s shareholders prior to November 1, 2010 by the
affirmative vote of the holders of a majority of the outstanding shares of stock
of the Company present or represented and entitled to vote thereon at a
shareholder meeting duly held or by written consent in accordance with
applicable law.
          23.        No Enlargement of Employee Rights. The Plan is purely
voluntary on the part of the Company, and the continuance of the Plan shall not
be deemed to constitute a contract between the Company and any Employee, or to
be consideration for or a condition of the employment of any Employee. Nothing
contained in this Plan shall be deemed to give any Employee the right to be
retained in the employ of the Company, its parent, Subsidiary or a successor
corporation, or to interfere with the right of the Company or any such
corporations to discharge or retire any Employee thereof at any time. No
Employee shall have any right to or interest in options authorized hereunder
prior to the grant of an option to such Employee, and upon such grant he or she
shall have only such rights and interests as are expressly provided herein,
subject, however, to all applicable provisions of the Company’s Articles of
Incorporation, as the same may be amended from time to time.
          24.        Information to Participants. The Company shall provide
without charge to each Participant in the Plan copies of such annual and
periodic reports as are provided by the Company to its shareholders generally.
          25.        Governing Law. To the extent that Federal laws do not
otherwise control, the Plan and all determinations made or actions taken
pursuant hereto shall be governed by the laws of the state of California,
without regard to the conflicts of laws rules thereof.
          26.        Tax Withholding. If at any time the Company or any
Subsidiary is required, under applicable laws and regulations, to withhold, or
to make any deduction of, any taxes or take any other action in connection with
any exercise of an option granted hereunder or any disposition of shares of
Common Stock issued hereunder, the Participant must make adequate provision for
the Company’s federal, state or other tax withholding obligations which arise
from such exercise or disposition. The Company or such Subsidiary shall have the
right to deduct or withhold from the Participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations.
          27.        Securities Law Compliance. No shares of Common Stock may be
issued upon the exercise of any option under the Plan until all requirements of
applicable Federal, state, foreign or other securities laws with respect to the
purchase, sale and issuance of shares of Common Stock shall have been satisfied.
If any action must be taken because of such requirements, then

-12-



--------------------------------------------------------------------------------



 



the purchase, sale and issuance of shares shall be postponed until such action
can reasonably be taken. Upon request by the Company, an Employee shall deliver
to the Company such information, representations or undertakings as the Company
may reasonably request in order to comply with any registration requirements or
exemptions therefrom of applicable securities laws. The Company may require any
securities so issued to bear a legend, may give its transfer agent instructions,
and may take such other steps as in its judgment are reasonably required to
prevent any violation of applicable securities laws.

-13-



--------------------------------------------------------------------------------



 



ATTACHMENT A
IXIA
2010 EMPLOYEE STOCK PURCHASE PLAN
DESIGNATED SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
IXIA
2010 EMPLOYEE STOCK PURCHASE PLAN
PAYROLL DEDUCTION AUTHORIZATION CHANGE OR WITHDRAWAL FORM
          I am now a Participant in the Ixia 2010 Employee Stock Purchase Plan
(the “Plan”) and I wish to make the change indicated below (check one):

o   A.  
Decrease in Payroll Deduction Rate for Next Purchase Period or New Offering
Period: I hereby authorize the following new rate of payroll deduction,
effective as of the first payday of the next Purchase Period (such change must
be filed with the Company during the Enrollment Period prior to the start of the
Purchase Period or Offering Period with respect to which it is to be effective):

     (circle one)  
      1%      2%      3%       4%      5%      6%      7%      8%      9%     

      10%      11%      12%      13%      14%      15% of Compensation

o   B.  
Increase in Payroll Deduction Rate for New Offering Period: I hereby authorize
the following new rate of payroll deduction, effective as of the first payday of
the next Offering Period (such change must be filed with the Company during the
Enrollment Period prior to the start of the Offering Period with respect to
which it is to be effective). IMPORTANT: Increases (but not decreases) in
payroll deduction rates may only become effective upon enrollment in a new
Offering Period.

     (circle one)  
      1%      2%      3%       4%      5%      6%      7%      8%      9%     

      10%      11%      12%      13%      14%      15% of Compensation

o   C.  
Withdrawal from Plan and Immediate Cancellation of Option: I hereby elect to
cancel my participation in the Plan effective immediately and to cancel my
option to purchase Ixia Common Stock under the Plan and request that all amounts
withheld from me through payroll deductions relating to the canceled option be
refunded to me. I understand that cancellation of my option will be effective
only if this form is filed with the Company by the specified administrative
deadline prior to the close of the current Purchase Period. I understand that if
I wish to participate in the Plan following my cancellation and withdrawal from
the Plan, I must re-enroll by filing a new Subscription Agreement with the
Company during the open Enrollment Period prior to the start of the Offering
Period with respect to which it is to be effective (including, if I so elect,
the Offering Period that will commence immediately following the end of the
current Purchase Period from which I am withdrawing).
  o   D.  
Withdrawal from Plan without Cancellation of Option in Current Purchase Period.
I hereby elect to cancel my participation in the Plan effective as of the first
day of the next Purchase Period. However, I request that my previously
authorized payroll deductions continue through the end of the current Purchase
Period and that all amounts deducted from my Compensation during the current
Purchase Period be applied to the purchase of Ixia Common Stock at the end of
the Purchase Period pursuant to the Plan. I understand that if I wish to
participate in the Plan following my cancellation and withdrawal from the Plan,
I must re-enroll by filing a new Subscription Agreement with the Company during
the open Enrollment Period prior to the start of the Offering Period with
respect to which it

 



--------------------------------------------------------------------------------



 



     
is to be effective. I understand that I may not submit a new Subscription
Agreement for re-enrollment in the Plan until the first open Enrollment Period
that occurs after the end of the current Purchase Period.

             
Date:
           
 
         
 
          Signature of Employee
 
           
 
      Print Name:    
 
           

 
(To be completed by Ixia)

                 
Date Received:
          Approved by:    
 
           

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
IXIA
2010 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
Instructions: Please print or type all information except your signature.

     
Name:
   
 
   
 
             First                                             Middle     
                                      Last
 
   
Address:
   
 
   

Social Security No.: ____  ____  ____ - ____  ____ - ____  ____  ____  ____
 
ORIGINAL APPLICATION

1.  
I hereby elect to participate in the Ixia 2010 Employee Stock Purchase Plan (the
“Plan”), in accordance with this Subscription Agreement and subject to the terms
and conditions of the Plan.
  2.  
I hereby authorize Ixia to make regular payroll deductions, at the rate
indicated below and in accordance with the terms of the Plan, from the total
Compensation (as defined in the Plan) including overtime, bonuses, commissions
and other earnings, if any, paid to me during each Offering Period during which
I remain a Participant in the Plan:

 (circle one)  
      1%      2%      3%       4%      5%      6%      7%      8%      9%     

       10%      11%      12%      13%      14%      15% of Compensation

3.  
I understand that payroll deductions at the indicated rate will continue from
Offering Period to Offering Period (and from Purchase Period to Purchase Period
within an Offering Period) unless I become ineligible to participate in the Plan
or unless I file a Payroll Deduction Authorization Change or Withdrawal Form.
  4.  
I understand that the deducted amounts will be applied automatically to the
purchase of shares of Ixia Common Stock at the end of each Purchase Period
during an Offering Period unless I elect to cancel my option and withdraw from
the Plan by filing a Payroll Deduction Authorization Change or Withdrawal Form
by the specified administrative deadline prior to the end of a Purchase Period.
  5.  
I hereby acknowledge that I have received and read a copy of Ixia’s most recent
Prospectus describing the terms and provisions of the Plan and understand the
information therein and the risks of participating in the Plan.
  6.  
Shares purchased for me under the Plan should be issued in the name(s) of:      
                                    
     
 
  7.  
I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.

 



--------------------------------------------------------------------------------



 



8.  
I will promptly (a) notify Ixia if I have sold, transferred, gifted or otherwise
disposed of any shares purchased for me under the Plan at any time within two
years after the beginning of the Offering Period in which such shares were
purchased or within one year after the end of the Purchase Period in which such
shares were purchased and (b) provide Ixia with all requested information
regarding such transaction.
  9.  
In the event of my death before the end of an Offering Period, I hereby
designate as my beneficiary(ies) to receive all payments and shares due me under
the Plan (if more than one beneficiary is named, then all beneficiaries shall
share equally):

             
Name: (Please print)
                 
 
       First   Middle   Last
 
                 
Relationship
       Address        
 
                 
 
       City   State   Zip Code
Name: (Please print)
                 
 
       First   Middle     Last
 
                 
Relationship
       Address        
 
                 
 
       City   State   Zip Code

     
Date:                                                            
   
 
  Signature of Employee

 
ELECTION NOT TO PARTICIPATE
          I hereby acknowledge receipt of a copy of Ixia’s most recent
Prospectus which describes the Ixia Employee Stock Purchase Plan and elect not
to participate in the Plan. I understand that my decision not to participate in
the next offering under the Plan will not affect my eligibility to participate
in subsequent offerings under the Plan.

     
Date:                                                            
   
 
  Signature of Employee

 
(To be completed by Ixia)

         
Date Received:                                             
  Approved by:
 
       

 